DECISION
ARROWOOD, Senior Judge:
Tried before a special court-martial, the accused was convicted pursuant to his pleas of failing to obey an order, stealing a wallet, fraudulently obtaining money from an off-base loan company, and forging the signature of another serviceman to the promissory note used in obtaining the fraudulent loan money, in violation of Articles 92, 121 and 123, Uniform Code of Military Justice, 10 U.S.C. §§ 892, 921 and 923.
We address but a single issue. Under the facts here, did the court-martial possess jurisdiction over the offenses of larceny and forgery committed at the off-base loan company? A wallet belonging to Airman Charles M. Sage was found on base by the accused’s roommate who placed it in his dormitory room for safe keeping. During the roommate’s absence, the accused stole the wallet and took it to a local loan company. He used the identification cards from the wallet, including Sage’s military identification card, to fraudulently obtain a loan in Sage’s name. He forged Sage’s name and used his military address on the promissory note involved in the theft.
The recent decision of United States v. Trottier, 9 M.J. 337 (C.M.A. 1980), emphasized the non-exclusive nature of the seriatim listing of the twelve factors enumerated in Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971), in determining service connection, pointed out that Relford itself enumerated nine additional considerations and at page 343 quoted the following language from Schlesinger v. Councilman, 420 U.S. 738, 760, 95 S.Ct. 1300, 1314, 43 L.Ed.2d 591 (1975):
[The issue of service connection] turns in major part on gauging the impact of an offense on military discipline and effectiveness, on determining whether the military interest in deterring the offense is distinct from and greater than that of civilian society and on whether the distinct military interest can be vindicated adequately in civilian courts. These are matters of judgment that often will turn on the precise set of facts in which the offense occurred. See Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971). More importantly, they are matters as to which the expertise of military courts is singularly relevant, and their judgments indispensable to inform any eventual review in Article III courts.
Subjecting the facts at bar to an analysis under these guidelines, we find the following specific factors to be significant in resting jurisdiction in the military:
(1) The accused was a member of the military and properly absent from the base.
(2) The accused represented himself to be Airman Sage by using Sage’s military identification card and military on-base address to perpetrate the offenses.
(3) The identification card represented more than mere identification to the loan company. It represented military em*820ployment, and income — which could facilitate enforcement of payment of the loan.
(4) The accused used a false military status to victimize a business in the community adjacent to the base, thereby impacting on Air Force-community relations.
(5) The wallet containing military identification cards was taken from a dormitory room on base, a place where accused would not have had access without being a military member.
(6) The wallet was taken from the base in what appears to be an overall scheme to commit the off-base offenses.
We distinguish the facts in this case from those in United States v. Hopkins, 4 M.J. 260 (C.M.A. 1978), United States v. Vick, 4 M.J. 235 (C.M.A. 1978), United States v. Sims, 2 M.J. 109 (C.M.A. 1977), and United States v. Uhlman, 1 M.J. 419 (C.M.A. 1976), primarily because the military status of the accused permitted his access to the identification cards, United States v. Whatley, 5 M.J. 39 (C.M.A. 1978), and the false military status claimed by the accused represented more than mere identification to the lender.
Having enunciated the factors which are singularly relevant to jurisdiction in this case, we find that the court below properly exercised its jurisdiction over the off-base offenses.
The findings and sentence are correct in law and fact and no error materially prejudicial to the substantial rights of the accused was committed. Accordingly, the findings of guilty and the sentence are
AFFIRMED.